OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, Fourth Judicial Department, on November 12, 1958.
The petition contained seven charges of professional misconduct, including four allegations of failing to disclose information which he was required by law to reveal in a bankruptcy proceeding (charges one, two, four and five), and converting to is own use a $2,500 fee intended for his law partnership and not himself individually (charge six).
The special referee sustained four charges of misconduct, i.e., charges one, four, five and six, and found charge seven not to have been sustained. Charge three was withdrawn by the petitioner and the special referee failed to make a finding as to the second charge.
The petitioner moves to confirm the report of the special referee and the respondent cross-moves to disaffirm the findings of the special referee insofar as he sustained the afore-mentioned charges of misconduct.
*312After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee except for his failure to make a finding as to the second charge which we hereby sustain. Respondent is guilty of the misconduct indicated above. Petitioner’s motion to confirm the special referee’s report is granted and respondent’s cross motion is denied.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Titone, Mangano, Thompson and O’Connor, JJ., concur.